DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 05/02/2022. 

Response to Amendment
Claims 1-20 have been amended. 
Claims 21-27 have been newly added. Claims 1-27 have been examined. 
The interpretation of claims 1-7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is withdrawn in light of the applicant’s amendments to the claims. 
Applicant’s arguments with respect to claim(s) 1, 8 and 15 regarding the new limitation: “decryption control circuitry to select a first decipher algorithm to decipher at least one of a first network traffic sample or a second network traffic sample, the first decipher algorithm selected from a database including second decipher algorithms corresponding to at least one encryption algorithm utilized by malware”, have been considered but are moot in view of the new ground of rejection presented in the current office action. As per the applicant’s arguments that prior art of record Zhou does not teach the above limitations, the examiner respectfully disagrees. Zhou teaches: [0084]. [0105]: the master node comprehensively considers the feature information of the data to be processed and the demand information of the data to be processed for the processing algorithm, and matches the first processing algorithm for the data to be processed. At this time, the algorithm feature mapping table and the algorithm requirement mapping table mentioned above in the present application can be embodied in a mapping table, and the mapping table records the mapping relationship between data information (specifically including data characteristic information and requirement information) and processing algorithms. [0110]: The at least one processing algorithm may constitute a preset algorithm library, and each processing algorithm in the algorithm library (database of algorithms) has corresponding or mapped demand information or feature information. The corresponding master node matches the first processing algorithm for the data to be processed from the algorithm feature mapping table or the algorithm requirement mapping table, and can also be regarded as the master node matching the first processing algorithm for the data to be processed from the preset algorithm library. [0112]: in the decryption scenario, the data to be processed is specifically the data to be decrypted, and the first processing algorithm is specifically a first decryption algorithm. Correspondingly, the master node invokes the algorithm engine corresponding to the first decryption algorithm to decrypt the data to be processed by using the first decryption algorithm.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claims 27 recites: “wherein the network traffic is first network” instead of “wherein the network traffic is first network traffic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-9, 12-16, 19-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record CA 2983429 to Von Gravrock et al (hereinafter Gravrock) and prior art of record CN 110569653 to Zhou et al (hereinafter Zhou).
As per claims 1 and 8, Gravrock teaches:
An apparatus comprising: 
classification control circuitry to: in response to a first classification score of the first network traffic sample satisfying a first threshold, determine whether a second classification score of the second network traffic sample satisfies a second threshold (Gravrock: [0051]: in some embodiments, the anomaly detection module 310 is configured to extract features out of the appliance traffic data and the appliance identification data to determine confidence levels for anomalies related to processes on the smart appliance 100. In some example embodiments, the anomaly detection module 310 uses numerical scores to represent confidence levels. In one example, the anomaly detection module 310 computes confidence levels in batches. The batches can comprise confidence levels for appliance traffic data and appliance identification data received during a particular time period, i.e., a first confidence level is computed for appliance traffic received during a first time period and a second confidence level is computed for appliance traffic received during a second time period. In some embodiments, the anomaly control module uses thresholds to determine if an anomaly exists and represents malicious behavior. [0068]: If the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level A 422, then the behavior analysis engine 110 instructs 425 the network traffic hub 105 to block traffic relating to the anomaly. Confidence Level A 422 could be a threshold for a numerical score representing the confidence level); and 
in response to the second classification score of the second network traffic sample satisfying the second threshold, classify network traffic associated with the first network traffic sample and the second network traffic sample as potentially malicious network traffic (Gravrock: [0068]: If the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level A 422, then the behavior analysis engine 110 instructs 425 the network traffic hub 105 to block traffic relating to the anomaly. Confidence Level A 422 represents a high level of confidence that the anomaly is caused by malicious behavior); and 
remediation control circuitry to, in response to the network traffic being classified as the potentially malicious network traffic, execute a remediation action to remediate malicious activity associated with the potentially malicious network traffic (Gravrock: [0057]: If the anomaly control module determines that an anomaly in the local network represents malicious behavior, the anomaly control module 315 sends traffic control instructions to the network traffic hub 105. The particular traffic control instructions might depend on the type of anomaly. [0058]: If the confidence level for a particular anomaly is high enough, anomaly control module 315 can instruct the network traffic hub 105 to block traffic).
Gravrock does not teach: decryption control circuitry to select a first decipher algorithm to decipher at least one of a first network traffic sample or a second network traffic sample, the first decipher algorithm selected from a database including second decipher algorithms corresponding to at least one encryption algorithm utilized by malware. However, Zhou teaches:
decryption control circuitry to select a first decipher algorithm to decipher at least one of a first network traffic sample or a second network traffic sample, the first decipher algorithm selected from a database including second decipher algorithms corresponding to at least one encryption algorithm utilized by malware (Zhou: [0084]. [0105]: the master node comprehensively considers the feature information of the data to be processed and the demand information of the data to be processed for the processing algorithm, and matches the first processing algorithm for the data to be processed. At this time, the algorithm feature mapping table and the algorithm requirement mapping table mentioned above in the present application can be embodied in a mapping table, and the mapping table records the mapping relationship between data information (specifically including data characteristic information and requirement information) and processing algorithms. [0110]: The at least one processing algorithm may constitute a preset algorithm library, and each processing algorithm in the algorithm library (database of algorithms) has corresponding or mapped demand information or feature information. The corresponding master node matches the first processing algorithm for the data to be processed from the algorithm feature mapping table or the algorithm requirement mapping table, and can also be regarded as the master node matching the first processing algorithm for the data to be processed from the preset algorithm library. [0112]: in the decryption scenario, the data to be processed is specifically the data to be decrypted, and the first processing algorithm is specifically a first decryption algorithm. Correspondingly, the master node invokes the algorithm engine corresponding to the first decryption algorithm to decrypt the data to be processed by using the first decryption algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zhou in the invention of Gravrock to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).

As per claims 15 and 21, Gravrock teaches: 
A method comprising: 
in response to a first classification score of the first network traffic sample satisfying a first threshold, determining, by executing an instruction with the processor circuitry, whether a second classification score of the second network traffic sample satisfies a second threshold, the second threshold indicative of a greater level of similarity to malware than the first threshold (Gravrock: [0051]: in some embodiments, the anomaly detection module 310 is configured to extract features out of the appliance traffic data and the appliance identification data to determine confidence levels for anomalies related to processes on the smart appliance 100. [0056]: In some example embodiments, the anomaly detection module 310 uses numerical scores to represent confidence levels. [0057]: In some embodiments, the anomaly control module uses thresholds to determine if an anomaly exists and represents malicious behavior. [0059]: In some embodiments, if the confidence level is high (e.g., a first predefined level) but not high enough (e.g., below the first predefined level but above a second predefined level associated with low risk) to block traffic, the anomaly control module 315 adds the smart appliances or internet addresses related to the anomaly to a watchlist. [0068]: Confidence Level A 422 represents a high level of confidence that the anomaly is caused by malicious behavior. [0070] if the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level B 427, the behavior analysis engine 110 adds 430 smart appliances and interact addresses associated with the anomaly to a watchlist. Confidence Level B 427 represents a high confidence level, but not so high that the behavior analysis engine decides to block traffic associated with the anomaly (i.e., Confidence level A is indicative of a greater level of similarity to malware than Confidence level B). In some embodiments, if a smart appliance or interact address associated with a confidence level is already on a watchlist, the confidence level is raised to Confidence Level A 422); 
in response to the second classification score of the second network traffic sample satisfying the second threshold, classifying, by executing an instruction with the processor circuitry, network traffic associated with the first network traffic sample and the second network traffic sample as potentially malicious network traffic (Gravrock: [0068]: If the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level A 422, then the behavior analysis engine 110 instructs 425 the network traffic hub 105 to block traffic relating to the anomaly. Confidence Level A 422 represents a high level of confidence that the anomaly is caused by malicious behavior); and 
in response to the network traffic being classified as the potentially malicious network traffic, executing, by executing an instruction with the processor circuitry, a remediation action to remediate malicious activity associated with the potentially malicious network traffic (Gravrock: [0057]: If the anomaly control module determines that an anomaly in the local network represents malicious behavior, the anomaly control module 315 sends traffic control instructions to the network traffic hub 105. The particular traffic control instructions might depend on the type of anomaly. [0058]: If the confidence level for a particular anomaly is high enough, anomaly control module 315 can instruct the network traffic hub 105 to block traffic).
Gravrock does not teach: selecting, by executing an instruction with processor circuitry, a first decipher algorithm to decipher at least one of a first network traffic sample or a second network traffic sample, the HANLEY, FLIGHT & ZIMMERMAN, LLCPage 8 of 19first decipher algorithm selected from a database including second decipher algorithms corresponding to at least one encryption algorithm utilized by malware. However, Zhou teaches:
selecting, by executing an instruction with processor circuitry, a first decipher algorithm to decipher at least one of a first network traffic sample or a second network traffic sample, theHANLEY, FLIGHT & ZIMMERMAN, LLCPage 8 of 19Attorney Docket No. P000242Application No. 16/725,892Response to the Office action dated February 1, 2022 first decipher algorithm selected from a database including second decipher algorithms corresponding to at least one encryption algorithm utilized by malware (Zhou: [0084]. [0105]: the master node comprehensively considers the feature information of the data to be processed and the demand information of the data to be processed for the processing algorithm, and matches the first processing algorithm for the data to be processed. At this time, the algorithm feature mapping table and the algorithm requirement mapping table mentioned above in the present application can be embodied in a mapping table, and the mapping table records the mapping relationship between data information (specifically including data characteristic information and requirement information) and processing algorithms. [0110]: The at least one processing algorithm may constitute a preset algorithm library, and each processing algorithm in the algorithm library (database of algorithms) has corresponding or mapped demand information or feature information. The corresponding master node matches the first processing algorithm for the data to be processed from the algorithm feature mapping table or the algorithm requirement mapping table, and can also be regarded as the master node matching the first processing algorithm for the data to be processed from the preset algorithm library. [0112]: in the decryption scenario, the data to be processed is specifically the data to be decrypted, and the first processing algorithm is specifically a first decryption algorithm. Correspondingly, the master node invokes the algorithm engine corresponding to the first decryption algorithm to decrypt the data to be processed by using the first decryption algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zhou in the invention of Gravrock to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).

As per claims 2, 9, 16 and 22, Gravrock in view of Zhou teaches:
The apparatus of claim 1, wherein the a decryption control circuitry is to: 
execute the first decipher algorithm to decipher the first network traffic sample (Zhou: [0112]: in the decryption scenario, the data to be processed is specifically the data to be decrypted, and the first processing algorithm is specifically a first decryption algorithm. Correspondingly, the master node invokes the algorithm engine corresponding to the first decryption algorithm to decrypt the data to be processed by using the first decryption algorithm); 
in response to the first network traffic sample not being deciphered by the first decipher algorithm, select a third second decipher algorithm to decipher the first network traffic sample, the third decipher algorithm selected from the database (Zhou: [0113]: S503. If the master node detects that the encryption or decryption processing indicated by the first processing algorithm fails, the data to be processed matches the second processing algorithm. [0117]: Specifically, the master node can match the second processing algorithm for the data to be processed from a preset algorithm library); and 
in response to the third  decipher algorithm deciphering the first network traffic sample, obtain a plain text representation of the first network traffic sample (Zhou: [0118]: S504. The master node uses a second processing algorithm to perform the encryption or decryption processing indicated by the second processing algorithm on the data to be processed. [0061]: S209: The encryption/decryption unit 106 calls the specified algorithm engine 108 through the decryption interface to decrypt the ciphertext data to be read by using the specified decryption algorithm to obtain the plaintext data to be read).
The examiner provides the same rationale to combine Gravrock and Zhou as in claims 1, 8, 15 and 21 above. 

As per claims 5, 12, 19 and 25, Gravrock in view of Zhou teaches:
The apparatus of claim 1, wherein the first threshold and the second threshold correspond to similarities to the malware, and the second threshold is indicative of a greater level of similarity to the malware than the first threshold (Gravrock: [0051]: In one example, the anomaly detection module 310 computes confidence levels in batches. The batches can comprise confidence levels for appliance traffic data and appliance identification data received during a particular time period. In some embodiments, the anomaly control module uses thresholds to determine if an anomaly exists and represents malicious behavior. [0068]: Confidence Level A 422 represents a high level of confidence that the anomaly is caused by malicious behavior. [0070] if the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level B 427, the behavior analysis engine 110 adds 430 smart appliances and interact addresses associated with the anomaly to a watchlist. Confidence Level B 427 represents a high confidence level, but not so high that the behavior analysis engine decides to block traffic associated with the anomaly (i.e., Confidence level A is indicative of a greater level of similarity to malware than Confidence level B). [0082]-[0083]: Referring now to FIG. 5C, after receiving the confidence scores (560, 565), the anomaly control module 530 makes a determination 570 about whether it thinks that malware is present on appliance 1 500 and appliance 2505. The anomaly control module 530 makes the determination 570 based on the confidence scores (560, 565). Based on the confidence scores (560, 565), the anomaly control module 530 determines that appliance 1 500 does not have malware and that appliance 2 505 does have malware.).

As per claims 6, 13 and 26, Gravrock in view of Zhou teaches:
The apparatus of claim 1, further including report generation circuitry to generate a report including at least one of the first classification score, the second classification score, an indication of whether the first network traffic sample and the second network traffic sample are potentially malicious, or the first decipher algorithm that allowed deciphering of the first network traffic sample and the second network traffic sample (Gravrock: [0058]: If the confidence level for a particular anomaly is high enough, anomaly control module 315 can instruct the network traffic hub 105 to block traffic. In some example embodiments, the anomaly control module 3 15 notifies the user that it has instructed the network traffic hub 105 to block traffic. In some embodiments, the anomaly control module 315 includes information about the blocked traffic to the user in the notification, such as the source internet address, the destination address, the identity of the smart appliance, the source destination pair, or information about the anomaly. [0060]: If the anomaly control module 315 determines that the code is malicious, then it instructs the network traffic hub 105 to block the download. The anomaly control module 315 notifies the user that the download has been blocked, including information about what code was being downloaded and why it was blocked).

As per claims 7, 14, 20 and 27, Gravrock in view of Zhou teaches:
The apparatus of claim 1, wherein the network traffic is first network traffic, and the remediation control circuitry is to at least one of: block second network traffic between a source address and a destination address; alert security software at a computing device of the potentially malicious network traffic; quarantine files corresponding to a process that initiated the potentially malicious network traffic; or stop, in memory, the process that initiated the potentially malicious network traffic (Gravrock: [0070] if the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level B 427, the behavior analysis engine 110 adds 430 smart appliances and interact addresses associated with the anomaly to a watchlist. The behavior analysis engine 110 notifies the user 435 that the smart appliances or internet addresses have been exhibiting suspicious behavior. Confidence Level B 427 represents a high confidence level, but not so high that the behavior analysis engine decides to block traffic associated with the anomaly. In some embodiments, if a smart appliance or interact address associated with a confidence level is already on a watchlist, the confidence level is raised to Confidence Level A 422. [0068] If the behavior analysis engine 110 determines that the confidence level for an anomaly is at Confidence Level A 422, then the behavior analysis engine 110 instructs 425 the network traffic hub 105 to block traffic relating to the anomaly).

Claim 3, 4, 10, 11, 17, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gravorock in view of Zhou as applied to claims 1, 8, 15 and 21 above, and further in view of prior art of record US 11012414 to Moore et al (hereinafter Moore) and prior art of record CN 105357179 to Liu Yu (hereinafter Yu).
As per claims 3, 10, 17 and 23, Gravrock in view of Zhou teaches:
The apparatus of claim 1, further including: 
executable analysis circuitry to determine a third score associated with a third similarity of an executable file to the plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample (Gravrock: [0060]: in some embodiments, the anomaly control module 315 receives a notification from the network traffic hub 105 that software (executable file) was being downloaded by a smart appliance 100. The notification includes the code (executable file) that is being downloaded, and the anomaly control module 315 analyzes the code to determine whether it is malicious. In some embodiments, the anomaly control module 315 sends the code to the anomaly detection module 310 for analysis. If the anomaly control module 315 determines that the code is malicious, then it instructs the network traffic hub 105 to block the download. In some embodiments, the anomaly detection module 310 uses information about code that was blocked when determining confidence levels).
Gravrock in view of Zhou does not teach: language analysis circuitry to determine a first score associated with a first similarity of a conversational language to a plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample; code analysis circuitry to determine a second score associated with a second similarity of a programming language to the plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample. However, Moore teaches: 
language analysis circuitry to determine a first score associated with a first similarity of a conversational language to a plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample (Moore: column 23, lines 60-67: A cybersecurity application may then analyze the logged DNS request, for example, to determine if the DNS request may be associated with a DNS tunneling attack or exfiltration attack. The logic may determine a probability that a request is associated with a legitimate request. Claim 1: receiving, by the gatekeeper, a plurality of packets; based on a determination that a first packet of the plurality of packets comprises a first domain name, testing, without querying the DNS, the probabilistic data structure to determine if the first domain name is registered in the DNS; and based on a determination that the first domain name is not registered in the DNS: determining, based on at least one criteria, a legitimacy of the first packet. Claim 9: wherein the at least one criteria comprises one or more of: whether one or more portions of the first packet correlate with human language words (conversational language)); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Moore in the invention of Gravrock in view of Zhou to include the above limitations. The motivation to do so would be to provide efficient packet filtering for cyber threat intelligence (CTI) applications (Moore: column 4, lines 6-7).
Gravrock in view of Zhou and Moore does not teach: code analysis circuitry to determine a second score associated with a second similarity of a programming language to the plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample. However, Yu teaches:
code analysis circuitry to determine a second score associated with a second similarity of a programming language to the plain text representation of: (a) the first network traffic sample or (b) the second network traffic sample (Yu: [0058]: Step S101, obtain attack characteristic information and the first data packet that matches with described attack characteristic information; [0065]: Step S102, obtains the grammar information of preset programming language and the context grammar information of described programming language; [0068] Step S103, according to the grammar information and the context grammar information, judge whether the first data packet is an attack data packet, and obtain the judgment result (score)); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Yu in the invention of Gravrock in view of Zhou and Moore to include the above limitations. The motivation to do so would be to provide a network attack processing method and device, aiming at solving the technical problem of easy misjudgment when detecting network attacks (Yu: [0007]).

As per claims 4, 11, 18 and 24, Gravrock in view of Zhou, Moore and Yu teaches:
The apparatus of claim 3, wherein the classification control circuitry is to: determine the first classification score based on the first score, the second score, and the third score, the first classification score associated with a fourth similarity of the plain text representation of the first network traffic sample to the malware; and determine the second classification score based on the first score, the second score, and the third score, the second classification score associated with a fifth similarity of the plain text representation of the second network traffic sample to the malware (Gravrock: [0060]: in some embodiments, the anomaly control module 315 receives a notification from the network traffic hub 105 that software (executable file) was being downloaded by a smart appliance 100. The notification includes the code (executable file) that is being downloaded, and the anomaly control module 315 analyzes the code to determine whether it is malicious. In some embodiments, the anomaly detection module 310 uses information about code that was blocked when determining confidence levels. Moore: column 23, lines 60-67: A cybersecurity application may then analyze the logged DNS request, for example, to determine if the DNS request may be associated with a DNS tunneling attack or exfiltration attack. The logic may determine a probability that a request is associated with a legitimate request. Claim 1: receiving, by the gatekeeper, a plurality of packets; based on a determination that a first packet of the plurality of packets comprises a first domain name, testing, without querying the DNS, the probabilistic data structure to determine if the first domain name is registered in the DNS; and based on a determination that the first domain name is not registered in the DNS: determining, based on at least one criteria, a legitimacy of the first packet. Claim 9: wherein the at least one criteria comprises one or more of: whether one or more portions of the first packet correlate with human language words (conversational language). Yu: [0058]: Step S101, obtain attack characteristic information and the first data packet that matches with described attack characteristic information; [0065]: Step S102, obtains the grammar information of preset programming language and the context grammar information of described programming language; [0068] Step S103, according to the grammar information and the context grammar information, judge whether the first data packet is an attack data packet, and obtain the judgment result (score)).
The examiner provides the same rationale to combine references Gravrock in view of Zhou, Moore and Yu as in claims 3, 10, 17 and 23 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20170279601 to Yamane et al: An analysis system that is able to obtain correct encryption key is provided. The analysis system includes a processing circuitry configured to function as a cryptanalysis processing unit. The cryptanalysis processing unit includes: a key candidate extraction unit that is configured to extract, from second data, one or more candidates of key data that include an encryption key that enables to decrypt first data encrypted by a specific encryption scheme, based on data indicating a feature of the key data; and a decryption unit that is configured to extract, from the extracted candidates of key data, correct key data that enables to correctly decrypt the encrypted first data, based on a result of decrypting the first data by use of the extracted candidates of key data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438